Case 4:19-cr-40049-TSH Document1 Filed 11/20/19 Page 1 of 12

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA
v.

(1) PEDRO BAEZ,
(2) ANTHONY BAEZ,

(3) AMANDA FORD,

(4) MONICA TROCHE,

(5) BRANNY TAVERAS,

(6) SHASTAALENA BLAIR,
(7) JESSICA HUGHES, and
(8) VALERIE LUCIER,

Defendants

Criminal No. \Q, 02 400 40,

Violations:

Count One:

Conspiracy to Distribute and to Possess with
Intent to Distribute 500 Grams or More of
Cocaine, 400 Grams or More of Fentanyl, 100
Grams or More of Heroin, and 28 Grams or
More of Cocaine Base

(21 U.S.C. § 846)

Counts Two and Three:

Distribution of 40 Grams or More of Fentanyl
and Heroin; Aiding and Abetting

(21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(vi);
18 U.S.C. § 2)

GHTVuS

Counts Four and Five:

Distribution of 100 Grams or More of Heroin
and 40 Grams or More of Fentanyl; Aiding and
Abetting

(21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)G) and
(b)(1)(B)(vi); 18 U.S.C. § 2

Count Six:

Distribution of 400 Grams or More of Fentanyl,
100 Grams or More of Heroin, and Cocaine;
Aiding and Abetting .

(21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(vi) and
(b)(1)(B)G); 18 U.S.C. § 2) .

Forfeiture Allegation:
(21 U.S.C. § 853)
Case 4:19-cr-40049-TSH Document 1 Filed 11/20/19 Page 2 of 12

INDICTMENT
COUNT ONE
Conspiracy to Distribute and to Possess with Intent to Distribute
500 Grams or More of Cocaine, 400 Grams or More of Fentanyl,
100 Grams or More of Heroin, and 28 Grams or More of Cocaine Base
(21 U.S.C. § 846)
The Grand Jury charges:
From in or about September 2018 through in or about November 2019, in Fitchburg and

Watertown, in the District of Massachusetts, and elsewhere, the defendants,

(1) PEDRO BAEZ,

(2) ANTHONY BAEZ,

(3) AMANDA FORD,

(4) MONICA TROCHE,

(5) BRANNY TAVERAS,

(6) SHASTAALENA BLAIR,

(7) JESSICA HUGHES, and

(8) VALERIE LUCIER,
conspired with each other and with other persons known and unknown to the Grand Jury, to
knowingly and intentionally distribute and possess with intent to distribute a mixture and substance
containing a detectable amount of cocaine, a Schedule II controlled substance; a mixture and
substance containing a detectable amount of N-phenyl-N-[I-(2-phenylethy])-4-piperidinyl]
propanamide, also known as fentanyl, a Schedule II controlled substance; a mixture and substance
containing a detectable amount of cocaine base, a Schedule II controlled substance; and a mixture
and substance containing a detectable amount of heroin, a Schedule I controlled substance, in
violation of Title 21, United States Code, Section 841(a)(1).

It is further alleged that the offense charged in Count One involved 500 grams or more of

a mixture and substance containing a detectable amount of cocaine, a Schedule II controlled

substance; 400 grams or more of a mixture and substance containing a detectable amount of N-

2
Case 4:19-cr-40049-TSH Document1 Filed 11/20/19 Page 3 of 12

phenyl-N-[I-(2-phenylethyl)-4-piperidinyl] propanamide, also known as fentanyl, a Schedule II
controlled substance; 100 grams or more of a mixture and substance containing a detectable
amount of heroin, a Schedule I controlled substance; and 28 grams or more of a mixture and
substance containing a detectable amount of cocaine base, a Schedule II controlled substance.
Accordingly, Title 21, United States Code, Sections 841(b)(1)(B)(i), (b)(1)(B) (ii), (b)(1)(A)(vi)
and (b)(1)(B)(iii) are applicable to this Count.

It is further alleged that, with respect to Count One, 500 grams or more of a mixture and
substance containing a detectable amount of cocaine, a Schedule II controlled substance, were
reasonably foreseeable by, and are attributable to defendants (1) PEDRO BAEZ and (2)
ANTHONY BAEZ. Accordingly, Title 21, United States Code, Section 841(b)(1)(B)(ii) is
applicable to defendants (1) PEDRO BAEZ and (2) ANTHONY BAEZ.

It is further alleged that, with respect to Count One, 400 grams or more of a mixture and
substance containing a detectable amount of N-phenyl-N-[l-(2-phenylethyl)-4-piperidiny]]
propanamide, also known as fentanyl, a Schedule II controlled substance, were reasonably
foreseeable by, and are attributable to defendants (2) ANTHONY BAEZ and (4) MONICA
TROCHE. Accordingly, Title 21, United States Code, Section 841(b)(1)(A)(vi) is applicable to
defendants (2) ANTHONY BAEZ and (4) MONICA TROCHE.

It is further alleged that, with respect to Count One, 100 grams or more of a mixture and
substance containing a detectable amount of heroin, a Schedule I controlled substance, were
reasonably foreseeable by, and are attributable to defendants (1) PEDRO BAEZ, (2) ANTHONY
BAEZ, and (4) MONICA TROCHE. Accordingly, Title 21, United States Code, Section
841(b)(1)(B)(i) is applicable to defendants (1) PEDRO BAEZ, (2) ANTHONY BAEZ, and (4)

MONICA TROCHE.
Case 4:19-cr-40049-TSH Document1 Filed 11/20/19 Page 4 of 12

It is further alleged that, with respect to Count One, 28 grams or more of a mixture and
substance containing a detectable amount of cocaine base, a Schedule IT controlled substance, were
reasonably foreseeable by, and afe attributable to defendants (1) PEDRO BAEZ, (6)
SHASTAALENA BLAIR, (7) JESSICA HUGHES, and (8) VALERIE LUCIER. Accordingly,
Title 21, United States Code, Section 841(b)(1)(B)(iii) is applicable to defendants (1) PEDRO
BAEZ, (6) SHASTAALENA BLAIR, (7) JESSICA HUGHES, and (8) VALERIE LUCIER.

All in violation of Title 21, United States Code, Section 846.

Before the defendant (1) PEDRO BAEZ committed the offense charged in this count, the
defendant was convicted of violating Massachusetts General Laws Chapter 94C, Section 32 (see
Commonwealth v. Baez, Docket Number 2002-1441-001), a serious drug felony, for which he
served more than 12 months of imprisonment and for which he was released from serving any term
of imprisonment related to that offense within 15 years of the commencement of the instant

offense.
Case 4:19-cr-40049-TSH Document1 Filed 11/20/19 Page 5 of 12

COUNT TWO
Distribution of and Possession with Intent to Distribute
40 Grams or More of Fentanyl and Heroin; Aiding and Abetting
(21 U.S.C. §§ 841(a)(1) and (b)(1)(BXvi); 18 U.S.C. § 2)
The Grand Jury further charges:
On or about April 16, 2019, in Fitchburg, in the District of Massachusetts, and elsewhere,
the defendants,

(2) ANTHONY BAEZ and
(4) MONICA TROCHE,

did knowingly and intentionally distribute and possess with intent to distribute 40 grams or more

a mixture and substance containing a detectable amount of N-phenyl-N-[]-(2-phenylethyl)-4-

piperidinyl] propanamide, also known as fentanyl, a Schedule II controlled substance, and a

mixture and substance containing a detectable amount of heroin, a Schedule I controlled substance.
All in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(B)(vi) and

Title 18, United States Code, Section 2.
Case 4:19-cr-40049-TSH Document1 Filed 11/20/19 Page 6 of 12

COUNT THREE
Distribution of and Possession with Intent to Distribute
40 Grams or More of Fentanyl and Heroin; Aiding and Abetting
(21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(vi); 18 U.S.C. § 2)
The Grand Jury further charges:
On or about May 31, 2019, in Fitchburg, in the District of Massachusetts, and elsewhere,
the defendants,

(2) ANTHONY BAEZ and
(4) MONICA TROCHE,

did knowingly and intentionally distribute and possess with intent to distribute 40 grams or more

of a mixture and substance containing a detectable amount of N-phenyl-N-[l-(2-phenylethyl)-4-

piperidinyl] propanamide, also known as fentanyl, a Schedule II controlled substance, and a

mixture and substance containing a detectable amount of heroin, a Schedule I controlled substance.
All in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(B)(vi) and

Title 18, United States Code, Section 2.
Case 4:19-cr-40049-TSH Document 1 Filed 11/20/19 Page 7 of 12

COUNT FOUR
Distribution of and Possession with Intent to Distribute
100 Grams or More of Heroin and 40 Grams or More of Fentanyl; Aiding and Abetting
(21 U.S.C. §§ 841(a)(1), (b)(1)(B)G) and (b)(1)(B)(vi); 18 U.S.C. § 2)
The Grand Jury further charges:
On or about July 17, 2019, in Watertown, in the District of Massachusetts, and elsewhere,
the defendants,

(2) ANTHONY BAEZ and
(4) MONICA TROCHE,

did knowingly and intentionally distribute and possess with intent to distribute 100 grams or more
of a mixture and substance containing a detectable amount of heroin, a Schedule I controlled
substance, and 40 grams or more of a mixture and substance containing a detectable amount of N-
phenyl-N-[l-(2-phenylethyl)-4-piperidinyl] propanamide, also known as fentanyl, a Schedule II
controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(B)(i) and

(b)(1)(B)(vi), and Title 18, United States Code, Section 2.
Case 4:19-cr-40049-TSH Document1 Filed 11/20/19 Page 8 of 12

COUNT FIVE
Distribution of and Possession with Intent to Distribute
100 Grams or More of Heroin and 40 Grams or More of Fentanyl; Aiding and Abetting
(21 U.S.C. §§ 841(a)(1), (b)(1)(B)G) and (b)(1)(B)(vi); 18 U.S.C. § 2)
The Grand Jury further charges:
On or about August 21, 2019, in Watertown, in the District of Massachusetts, and

elsewhere, the defendants,

(2) ANTHONY BAEZ and
(4) MONICA TROCHE

did knowingly and intentionally distribute and possess with intent to distribute 100 grams or more
of a mixture and substance containing a detectable amount of heroin, a Schedule I controlled
substance, and 40 grams or more of a mixture and substance containing a detectable amount of N-
phenyl-N-[l-(2-phenylethyl)-4-piperidinyl] propanamide, also known as fentanyl, a Schedule II
controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(B)(@) and

(b)(1)(B)(vi) and Title 18, United States Code, Section 2.
Case 4:19-cr-40049-TSH Document 1 Filed 11/20/19 Page 9 of 12

COUNT SIX
Distribution of and Possession with Intent to Distribute 400 Grams or More of Fentanyl, 100
Grams or More of Heroin, and Cocaine; Aiding and Abetting
(21 U.S.C. §§ 841(a)(1), (b)(1)(A)(vi) and (b)(1)(B)(); 18 U.S.C. § 2)
The Grand Jury further charges:
On or about September 24, 2019, in Fitchburg, in the District of Massachusetts, and

elsewhere, the defendants,

(2) ANTHONY BAEZ and
(4) MONICA TROCHE

did knowingly and intentionally distribute and possess with intent to distribute 400 grams or more
of a mixture and substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-
piperidinyl] propanamide, also known as fentanyl, a Schedule II controlled substance, 100 grams
or more of a mixture and substance containing a detectable amount of heroin, a Schedule I
controlled substance, and a mixture and substance containing a detectable amount of cocaine, a
Schedule II controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(A)(vi) and

(b)(1)(B)(i) and Title 18, United States Code, Section 2.
Case 4:19-cr-40049-TSH Document1 Filed 11/20/19 Page 10 of 12

DRUG FORFEITURE ALLEGATION
(21 U.S.C. § 853)

The Grand Jury further finds:
1. Upon conviction of one or more of the offenses in violation of Title 21, United
States Code, Sections 841 and 846, set forth in Counts One through Six of this Indictment, the
defendants,
(1) PEDRO BAEZ,
(2) ANTHONY BAEZ,
(3) AMANDA FORD,
(4) MONICA TROCHE,
(5) BRANNY TAVERAS,
(6) SHASTAALENA BLAIR,
(7) JESSICA HUGHES, and
(8) VALERIE LUCIER,
shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any
property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of
such offenses; and any property used, or intended to be used, in any manner or part, to commit,
or to facilitate the commission of, such offenses. The property to be forfeited includes, but is not

limited to, the following asset:

a. The real property located at 54-56 Nashua Street, Fitchburg, Massachusetts
01420.

2. Ifany of the property described in Paragraph 1, above, as being forfeitable pursuant
to Title 21, United States Code, Section 853, as a result of any act or omission of the defendants
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the Court;
10
Case 4:19-cr-40049-TSH Document1 Filed 11/20/19 Page 11 of 12

d. has been substantially diminished in value; or |

e. has been commingled with other property which cannot be divided without
difficulty;

it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p), to
seek forfeiture of any other property of the defendants up to the value of the property described in
Paragraph | above.

All pursuant to Title 21, United States Code, Section 853.

11
Case 4:19-cr-40049-TSH Document1 Filed 11/20/19 Page 12 of 12

A TRUE BILL

CO

Lh
FORHPERSON

 

 

 

AL'ATHEA E. PORTER
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS

District of Massachusetts: NOVEMBER 722 _, 2019
Returned into the District Court by the Grand Jurors “Af filed.

 

wll lee
WY! 12 PM

[20/09

12
